         Case 4:21-cv-00055-BRW Document 11 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


DEVERICK SCOTT
ADC #131042                                                                          PLAINTIFF

VS.                               4:21-CV-00055-BRW-JJV

ARKANSAS DIVISION OF CORRECTIONS, et al.                                         DEFENDANTS



                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 19th day of April, 2021.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
